DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin King on 3/18/2022.

The application has been amended as follows: 
Claim 1, line 9, DELETE --transparent, translucent--
Claim 1, line 33, after “in the same” INSERT --direction--
Claim 1, line 33 DELETE --particularly-- 
Claim 1, line 34, DELETE -- again--
Claim 1, line 46 DELETE --again--.


Allowable Subject Matter
Claims 1-18 allowed.
The following is an examiner’s statement of reasons for allowance:
inter alia, light from the light feed in element is fed via the optical waveguide element light incoupling surface into the at least one optical waveguide element, propagates in the same, particularly at least partially by means of total internal reflection, and enters into the optical body again…the at least one optical waveguide element opens into the optical body in such a manner that the at least one optical waveguide element light out-coupling surface lies at least partially below the diaphragm edge region…”
The limitation of the waveguide to require propagation in the same direction, in light of the rest of the structure in claim 1 of the lighting device in a motor vehicle headlamp, is not taught in the prior art. Specifically the prior art uses one piece transparent optical bodies that use TIR to change the direction of the light beams, using successive reflections to emit the beam from the optical body. The current application recites the use of TIR to propagate the light in the same direction, similar to an optical fiber, requiring a generally colinear waveguide, or narrow waveguide, as depicted in figure 4. The use of such a waveguide, in light of the diaphragm and other structure of claim 1 is not taught in the prior art and would not be an obvious modification of such.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Berrezai (2022/0034467) teaches a one piece optic with a cut off line edge, however the TIR portion of Berrezai is a reflector to redirect the light to propagate in a significantly different direction. 
Crespin (U.S. 10,288,248) teaches a waveguide portion, but does not teach a diaphragm device and again redirects the light in a substantial direction.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570. The examiner can normally be reached 8-4pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew J. Peerce/Primary Examiner, Art Unit 2875